Citation Nr: 1616342	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  03-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss, prior to June 19, 1999.

3.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss, prior to May 31, 2013.  

4.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss, on and after May 31, 2013.

5.  Entitlement to a total rating for compensation purposes based upon individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to June 19, 1999, the evidence of record shows that the Veteran's service-connected hearing loss was manifested by no more than Level A hearing acuity, bilaterally. 

2.  Prior to May 31, 2013, the evidence of record shows that the Veteran's bilateral hearing loss was manifested by no more than Level IV hearing acuity in the right ear and no more than Level VII hearing acuity in the left ear. 

3.  Beginning May 31, 2013, the evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level VI hearing acuity in the right ear and no more than Level VII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to June 19, 1999, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014) (formerly 38 U.S.C.A. § 355); 38 C.F.R. §§ 4.85, 4.87, 4.87a, Diagnostic Codes 6277 to 6297 (1978); §§ 4.85, 4.87, Diagnostic Code 6100 to 6110 (1987); §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Prior to May 31, 2013, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014) (formerly 38 U.S.C.A. § 355); 38 C.F.R. §§ 4.85, 4.87, 4.87a, Diagnostic Codes 6277 to 6297 (1978); §§ 4.85, 4.87, Diagnostic Code 6100 to 6110 (1987); §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  Beginning May 31, 2013, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014) (formerly 38 U.S.C.A. § 355); 38 C.F.R. §§ 4.85, 4.87, 4.87a, Diagnostic Codes 6277 to 6297 (1978); §§ 4.85, 4.87, Diagnostic Code 6100 to 6110 (1987); §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for an increased evaluation for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a March 1979 rating decision, the RO denied entitlement to service connection for high frequency hearing loss in the left ear and granted entitlement to service connection for high frequency hearing loss in the right ear with an assigned noncompensable rating.  

In April 1999, the Veteran filed a claim for an increased evaluation of his right ear hearing loss.  In an August 1999 rating decision, the RO continued the noncompensable rating.  

In November 2002, the Veteran filed a claim for an increased evaluation of his right ear hearing loss.  In a March 2003 rating decision, the RO continued the noncompensable rating and the Veteran perfected the following appeal.  In December 2011 the case was remanded for further development.  

In September 2013 the Veteran filed a claim for bilateral hearing loss.  In a March 2015 rating decision, the RO found clear and unmistakable error (CUE) in the denial of service connection for left ear hearing loss in the March 1979 rating decision.  The RO granted service connection for left ear hearing loss and retroactively assigned a noncompensable evaluation for bilateral hearing loss from February 1, 1979.  An evaluation of 20 percent disabling was assigned from June 19, 1999, and an evaluation of 30 percent disabling was assigned from May 31, 2013.  Because the March 1979 rating decision contained CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the period on appeal for bilateral hearing loss is from February 1, 1979, onward. 

The March 2015 RO rating decision, assigned a noncompensable evaluation prior to June 19, 1999, and in excess of 20 percent disabling prior to May 31, 2013, and 30 percent disabling thereafter.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.
VA treatment records have been received since the Veteran was last issued a supplemental statement of the case in March 2015.  The Veteran did not submit a waiver of review of that evidence by the RO.  However, these additional treatment records are not relevant to the claim for an increased evaluation for bilateral hearing loss.  

The Veteran seeks entitlement to an initial compensable evaluation prior to June 19, 1999, and in excess of 20 percent disabling prior to May 31, 2013, and 30 percent disabling thereafter, for bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The criteria for the evaluation of hearing loss have undergone a number of revisions during the time period relevant for consideration in the adjudication of the Veteran's claim for increase.  The Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's bilateral hearing loss under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord the Veteran the highest rating.  38 C.F.R. § 3.114 (2015).

The regulation in effect in February 1979, provided for ratings ranging from noncompensable to 80 percent based on organic impairment of hearing acuity as measured by controlled speech reception tests.  There were six literal designations of impairment in efficiency indicated as "A" through "F" on Table VI.  The designation of impaired efficiency would be determined by intersecting the percentage of discrimination and speech reception decibel loss.  38 C.F.R. § 4.85(a) (1978).  The percentage evaluation and Diagnostic Codes 6277 to 6297 would be found from Table VII by intersecting the literal designations of the ear having better hearing with the ear having the poorer hearing.  38 C.F.R. § 4.85(b) (1978).  

If pure tone audiometry is used, it is determined under Table VII by the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 500, 1,000, and 2,000 Hertz or an individual decibel level not more than indicated for each of the six literal designations of impairment in efficiency, "A" through "F", on Table VII.  An "A" is assigned if the average is not more than 37 decibels or if none of the frequencies are more than 45 decibels.  A "B" is assigned if the average is not more than 45 decibels or if none of the frequencies are more than 55 decibels.  A "C" is assigned if the average is not more than 57 decibels or if none of the frequencies are more than 70 decibels.  A "D" is assigned if the average is not more than 79 decibels or if none of the frequencies are more than 90 decibels.  An "E" is assigned if the average is not more than 99 decibels or if none of the frequencies are more than 105 decibels.  An "F" is assigned if the average is 100 decibels or more.  The equivalent literal designation for each ear, separately, was ascertained from Table VII, and the percentage evaluation and Diagnostic Codes 6277 to 6297 were determined by intersecting the ear having the better hearing and the ear having the poorer hearing.  38 C.F.R. § 4.85(c) (1978).

Effective December 18, 1987, evaluations of bilateral hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I through Level XI for profound deafness.  The percentage evaluation would be found from Table VII by intersecting by intersecting the ear having the better hearing and the ear having the poorer hearing.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-6110 (1987). 

This rating criteria was revised, effective June 10, 1999, however, the substantive provisions under the more recent criteria have not significantly changed.  See 38 C.F.R. § 4.85 (2015).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I through Level XI for profound deafness.  38 C.F.R. § 4.85 (2015).  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran was afforded a VA general medical examination in March 1979.  The Veteran noted that his hearing loss was due to working around loud noises.  The Veteran reported difficulty hearing people talk at times.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
70
80
LEFT
15
10
30
85
85

The pure tone thresholds averages of frequencies 500, 1000, and 2000 was 22 decibels in the right ear and 18 decibels in the left ear.  Speech reception threshold was 12 decibels in both ears.  Speech discrimination was 100 percent in the right ear and 90 percent in the left ear.  

Applying the foregoing medical evidence to the rating criteria in effect in 1979 for hearing impairment, the Veteran's right ear and left ear are assigned literal designations of "A" under both Table VI and Table VII.  38 C.F.R. § 4.85.  These categories correspond with a noncompensable disability rating under Table VII.  38 C.F.R. § 4.87, Diagnostic Code 6297 (1978).  Analysis under the revised rating criteria is unnecessary because they are not retroactive.  38 C.F.R. § 3.114.

The Veteran was afforded a VA audiological examination on June 19, 1999.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
90
90
LEFT
35
30
70
90
90

The pure tone thresholds averages of frequencies 500, 1000, and 2000 were 35 decibels in the right ear and 45 decibels in the left ear.  The pure tone thresholds averages of frequencies 1000, 2000, 3000, and 4000 were 65 decibels in the right ear and 70 decibels in the left ear.  Maryland CNC speech discrimination was 80 percent, bilaterally.  The Veteran's chief complaint was that his hearing was worse in his right ear than the left ear.  The Veteran noted his situation of greatest difficulty was with background noise.  He further indicated that he received hearing aids in 1999.  

Applying the foregoing medical evidence to the rating criteria in effect in 1979 for hearing impairment, the Veteran's right ear was assigned a literal designation of "B" and the left ear was assigned a designation of "C" under Table VII.  These categories correspond with 10 percent disability rating under Table VII.  Analysis under Table VI cannot be completed because the examination did not provide speech reception results for each ear.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6293 (1978).  

Applying the foregoing medical evidence to the rating criteria in effect in 1987 and 1999 for hearing impairment, the Veteran's right and left ears are assigned Level IV designations under Table VI.  These levels correspond with 10 percent disability rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6101 (1987); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The Board has considered whether the Veteran's left and right ear hearing loss meets the criteria for an exceptional pattern of hearing loss.  The Veteran's right ear hearing loss did not meet the criteria for an exceptional pattern of hearing loss.  38 C.F.R. § 4.86(a)(b).  However, the Veteran's left ear hearing loss did meet the criteria for an exceptional pattern of hearing loss and is assigned a Level VII designation under Table VIa.  This results in a 20 percent disability rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The Veteran was afforded a VA audiological examination in January 2003.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
85
85
LEFT
15
15
70
90
95

The pure tone thresholds averages of frequencies 500, 1000, and 2000 were 25 decibels in the right ear and 33.3 decibels in the left ear.  The pure tone thresholds averages of frequencies 1000, 2000, 3000, and 4000 were 58.75 decibels in the right ear and 67.5 decibels in the left ear.  Maryland CNC speech discrimination was 94 percent, bilaterally.   The Veteran reported he had the greatest difficulty hearing without hearing aids.  

Applying the foregoing medical evidence to the rating criteria in effect in 1979 for hearing impairment, the Veteran's right ear was assigned a literal designation of "B" and the left ear was assigned a designation of "C" under Table VII.  These categories correspond with 10 percent disability rating under Table VII.  Analysis under Table VI cannot be completed because the examination did not provide speech reception results for each ear.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6293 (1978).  

Applying the foregoing medical evidence to the rating criteria in effect in 1987 and 1999 for hearing impairment, the Veteran's hearing acuity was Level II, bilaterally, under Table VI.  This corresponds with a noncompensable disability rating under Table VII.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100 (1987); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The Board has considered whether the Veteran's left and right ear hearing loss meets the criteria of an exceptional pattern for hearing loss.  38 C.F.R. § 4.86.  The Veteran's right ear hearing loss did not meet the criteria for an exceptional pattern of hearing loss.  38 C.F.R. § 4.86(a)(b).  The Veteran's left ear hearing loss did meet the criteria for an exceptional pattern of hearing loss and is assigned a Level VII designation under Table VIa.  This would result in a 10 percent disability rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The Veteran was afforded a VA audiological examination in November 2006.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
80
85
LEFT
10
15
70
90
90

The pure tone thresholds averages of frequencies 500, 1000, and 2000 were 26.7 decibels in the right ear and 31.7 decibels in the left ear.  The pure tone thresholds averages of frequencies 1000, 2000, 3000, and 4000 were 58.75 decibels in the right ear and 66.25 decibels in the left ear.  Maryland CNC speech recognition was 92 percent in the right ear and 88 percent in the left ear.   The Veteran reported no change in his history of occupational or recreational noise exposure.  He reported having difficulty hearing cell phone rings.

Applying the foregoing medical evidence to the rating criteria in effect in 1979 for hearing impairment, the Veteran's right and left ears are assigned a literal designation of "C" under Table VII.  Analysis under Table VI cannot be completed because the examination did not provide speech reception results for each ear.  These categories correspond with a 20 percent disability rating under Table VII.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6292 (1978).  

Applying the foregoing medical evidence to the rating criteria in effect in 1987 and 1999 for hearing impairment, the Veteran's right ear is assigned a Level II and the left ear is assigned a Level III designation under Table VI.  These categories correspond with a noncompensable disability rating under Table VII.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6100 (1987); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The Board has considered whether the Veteran's left and right ear hearing loss meets the criteria of an exceptional pattern for hearing loss.  38 C.F.R. § 4.86.  The Veteran's right ear hearing loss did not meet the criteria for an exceptional pattern of hearing loss.  38 C.F.R. § 4.86(a)(b).  The Veteran's left ear hearing loss did meet the criteria for an exceptional pattern of hearing loss and is assigned a Level VII designation under Table VIa.  This would result in a 10 percent disability rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The Veteran was afforded a VA audiological examination in January 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
80
90
LEFT
15
20
75
90
85

The pure tone thresholds averages of frequencies 500, 1000, and 2000 were 28.3 decibels in the right ear and 36.7 decibels in the left ear.  The pure tone thresholds averages of frequencies 1000, 2000, 3000, and 4000 were 60 decibels in the right ear and 67.5 decibels in the left ear.  Maryland CNC speech recognition was 80 percent in both ears.  The Veteran reported having difficulty understanding people in background noise and asked people to repeat conversations often.  He lip-reads and was unable to hear a watch ticking, brake noise, or other car noises. 

Applying the foregoing medical evidence to the rating criteria in effect in 1979 for hearing impairment, the Veteran's right ear was assigned a literal designation of "B" and the left ear was assigned a designation of "D" under Table VII.  These categories correspond with a 20 percent disability rating under Table VII.  Analysis under Table VI cannot be completed because the examination did not provide speech reception results for each ear.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6290 (1978).  

Applying the foregoing medical evidence to the rating criteria in effect in 1987 and 1999 for hearing impairment, the Veteran's right and left ears are assigned a Level IV designation under Table VI.  These categories correspond with a 10 percent disability rating under Table VII.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6101 (1987); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The Board has considered whether the Veteran's left and right ear hearing loss meets the criteria of an exceptional pattern for hearing loss.  38 C.F.R. § 4.86.  The Veteran's right ear hearing loss did not meet the criteria for an exceptional pattern of hearing loss.  38 C.F.R. § 4.86(a)(b).  The Veteran's left ear hearing loss did meet the criteria for an exceptional pattern of hearing loss and is assigned a Level VI designation under Table VIa.  This would result in a 20 percent disability rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The Veteran was afforded a VA audiological examination on May 31, 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
70
85
90
LEFT
20
25
80
95
95

The pure tone thresholds averages of frequencies 500, 1000, and 2000 were 36.7 decibels in the right ear and 41.7 decibels in the left ear.  The pure tone thresholds averages of frequencies 1000, 2000, 3000, and 4000 were 67.5 decibels in the right ear and 74 decibels in the left ear.  Maryland CNC speech discrimination was 76 percent in the right ear and 80 percent in the left ear.  It was noted that the Veteran's hearing loss impacted his ordinary conditions of daily life and his ability to work.  He reported difficulty hearing and understanding conversational speech even while wearing his hearing aids.  

Applying the foregoing medical evidence to the rating criteria in effect in 1979 for hearing impairment, the Veteran's right ear was assigned a literal designation of "C" and the left ear was assigned a designation of "D" under Table VII.  These categories correspond with a 20 percent disability rating under Table VII.  Analysis under Table VI cannot be completed because the examination did not provide speech reception results for each ear.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6289 (1978).  

Applying the foregoing medical evidence to the rating criteria in effect in 1987 and 1999 for hearing impairment, the Veteran's right was is assigned a Level IV designation and left ear is assigned a Level V designation under Table VI.  These categories correspond with 10 percent disability rating under Table VII.  38 C.F.R. § 4.85, 4.87, Diagnostic Code 6101 (1987); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The Veteran's left and right ear hearing loss meet the criteria of an exceptional pattern for hearing loss.  38 C.F.R. § 4.86.  The right ear is manifested by Level VI hearing acuity and the left ear is manifested by Level VII hearing acuity under Table VIa.  This results in a 30 percent disability rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The audiometric evaluations discussed above do not reveal results warranting an initial compensable evaluation prior to June 19, 1999, and in excess of 20 percent disabling prior to May 31, 2013, for bilateral hearing loss.  As such an initial compensable evaluation prior to June 19, 1999, and in excess of 20 percent disabling prior to May 31, 2013, for bilateral hearing loss, is not warranted.  Moreover, the May 2013 VA audiometric examination reveals results warranting an evaluation of 30 percent, but no more, beginning on May 31, 2013.  As such, an evaluation in excess of 30 percent disabling, for the period beginning May 31, 2013, is not warranted.  The evidence shows no distinct periods of time other than those currently assigned during the appeal period, when the Veteran's service-connected bilateral hearing loss varied to such an extent that ratings greater or less than those currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture due to his bilateral hearing loss is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to June 19, 1999, the evidence of record shows that the Veteran's service-connected hearing loss was manifested by no more than Level A hearing acuity, bilaterally.  Prior to May 31, 2013, the evidence of record shows that the Veteran's bilateral hearing loss was manifested by no more than Level IV hearing acuity in the right ear and no more than Level VII hearing acuity in the left ear.  Beginning May 31, 2013, the evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level VI hearing acuity in the right ear and no more than Level VII hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by disability ratings currently assigned.  Evaluations in excess thereof are provided for certain manifestations of bilateral hearing impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  The Board has considered the Veteran's bilateral hearing loss under the provisions for exceptional patterns of hearing impairment, and applied the provisions when shown by the evidence of record.  

The Board acknowledges the Veteran's longstanding complaints of bilateral hearing loss.  According to the examinations in March 1979, June 1999, January 2003, November 2006, January 2009, and May 2013, the VA audiologists described the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran consistently found it difficult to hear people talk.  He has difficulty with background noise and has to wear hearing aids.  He reported difficulty hearing and understanding conversational speech while wearing his hearing aids.  The Veteran is forced to ask people to repeat conversations and he lip-reads.  The Veteran is unable to hear a watch ticking, cell phone rings, and car noises.  The Veteran's hearing difficulties are, however, contemplated by the Rating Schedule.  Notably, 38 C.F.R. § 4.85 contemplates any functional loss due to hearing impairment.  

Accordingly, the disability ratings assigned throughout the appeal reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for ratings in excess of those currently assigned for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial compensable evaluation prior to June 19, 1999, for bilateral hearing loss is denied.  

A rating in excess of 20 percent for bilateral hearing loss prior to May 31, 2013, is denied.

An evaluation in excess of 30 for bilateral hearing loss beginning May 31, 2013, is denied.


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include PTSD.

On prior remand, it was directed that the RO review the file and prepare a summary of all the Veteran's claimed stressors.  The RO was directed to send that summary and the information of record regarding the Veteran's military service, including copies of any records relevant to the PTSD claim, to the U.S. Army and Joint Services Records Research Center (JSRRC) and ask the JSRRC to provide any available information that might corroborate the Veteran's alleged in-service stressor.  In February 2013, the RO requested that the JSRRC corroborate the Veteran's stressor of removing caskets from aircraft at Eilson Air Force Base (AFB), Alaska for holding prior to transferring the caskets to Dover AFB.  In April 2013, the JSRRC responded to the request to corroborate the Veteran's alleged in-service stressor.  The JSRRC noted that review of records from Eilson AFB revealed that the 5010th Transportation Squadron was station at the base, but there was no history of the base acting as a holding facility for deceased Vietnam military personnel.  The JSRRC also noted that the history did not reflect that the Veteran or the unit assigned was assisting with or participating in the removal of deceased Vietnam military bodies from aircraft at Eilson AFB from November 1968 through January 1969.  

In a VA memo, dated January 2015, the JSRRC corroborated the claimed stressor that the Veteran was subject to a court-martial for the stealing of government property.  

The service treatment records reflect several visits between February 1969 and October 1970 when the Veteran complained of "nerves."  It was noted that he couldn't sleep and was shaking; Valium was prescribed.  In August 1970, the examiner diagnosed anxiety secondary to difficulty with his job; the note indicates that the Veteran was referred to a psychiatrist.  A consultation form for the mental health clinic was submitted in April 1973, noting that the Veteran was agitated over his present job situation; he worked in the motor pool driving trucks, but had been going to sleep at the wheel.  Additionally, records from October to December 1978 reflect the Veteran was under increased stress related to his pending court-martial.  

A VA examination was conducted in October 2008.  The examiner noted that the Veteran experienced a complex and chronic psychiatric disturbance that could not be explained by a single diagnosis.  The examiner stated that the Veteran met the criteria for a diagnosis of PTSD, but that his symptomatology went beyond PTSD, and that his array of symptoms meeting the PTSD criteria might be better explained by other diagnoses.  The examiner indicated that arriving at a fair and accurate diagnosis could not be done in a one-time clinical interview.  Nevertheless, the examiner noted the Veteran's duties during service of assisting in the transport of caskets from Vietnam and stated that the Veteran's response to the fact that each casket contained a dead body was unhealthy.  He engaged in obsessive thinking about the bodies and the circumstances of each soldier's death.  His vivid obsessions created a cumulative traumatic experience for the Veteran from which developed an array of symptoms consistent with PTSD.  The examiner stated that although no examiner had previously diagnosed obsessive compulsive disorder, that diagnosis provided a way to understand the Veteran's maladaptive thinking, not only while he was handling the caskets, but in other areas of his life as well.  The examiner concluded that based on the Veteran's detailed descriptions of his thoughts, feelings, and actions in various circumstances during military service, it was "at least as likely as not" that his broad range of psychiatric symptoms, including his obsessive compulsive disorder and PTSD, began during military service.  The listed diagnoses were PTSD, obsessive compulsive disorder, and panic disorder, without agoraphobia.  

Though the examiner briefly mentioned the Veteran's statement of being accused of stealing a fan, the examiner did not appear to base the rationale for his opinion on that claimed stressor and instead focused on the Veteran's claim that he participated in the removal of deceased Vietnam military bodies from aircraft at Eilson AFB.  Because the examiner relied upon the uncorroborated stressor, and did not discuss the service treatment records that the Veteran was seen multiple times over the years for job related stress and stress related to the court-martial, the October 2008 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The issue of TDIU was denied by a rating decision dated in March 2007.  However, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Accordingly, that issue is currently on appeal, and the RO must adjudicate this issue in light of the additional evidence added to the record since March 2007.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.   

Regardless of the Veteran's response, the RO must attempt to obtain copies of all VA treatment records concerning the Veteran since January 2015.  All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA psychiatric examination to whether any current psychiatric disorder is related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record.  The examiner must be instructed that only those events may be considered for the purposes of determining whether any diagnosed PTSD is related to service.

Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the corroborated stressor regarding the court-martial, and the service treatment records from 1969 to 1978 reflecting anxiety, nervousness, and stress; the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to his military service.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, the RO must review the claims file and ensure that the requested development has been completed.  If there has not been substantial compliance with the above directive, the RO must implement corrective procedures.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal of entitlement to service connection for a psychiatric disorder and TDIU must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


